Citation Nr: 1543583	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  10-49 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for onychomycosis.


REPRESENTATION

Veteran is represented by:  Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1999 to December 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

In a May 2010 rating decision, service connection was granted for onychomycosis, to which a noncomensable rating was assigned.  Thereafter, the Veteran appealed the noncompensable rating assigned to his service-connected onychomycosis.  

In March 2014, the Board remanded the above-captioned claim for additional development.  Specifically, the Board noted that during a January 2012 hearing before the Board, the Veteran testified that he received ongoing treatment for his onychomycosis at a VA Medical Center (VAMC).  He stated that he was scheduled to return to the doctor in March 2012 to have his liver checked after starting Lamisil.  The most recent record of treatment was dated November 2011, and showed a prescription for Lamisil and a plan to schedule a liver profile.  Accordingly, the Board directed the RO to contact the Veteran and afford him the opportunity to identify or submit any additional treatment records in support of his claim.  Regardless of the Veteran's response, the RO was directed to obtain the Veteran's records of treatment from the VAMC in Hampton, Virginia dated November 2011 to the present.

While in remand status, the RO obtained the Veteran's treatment records from the Hampton VAMC.  In April 2014, the RO received notification from the Veteran that he moved.  Shortly thereafter, the RO sent the Veteran a copy of the Board's March 2014 Remand along with a letter requesting that he identify or submit records from any healthcare providers from whom he received treatment for his service-connected onychomycosis.  These correspondences were sent to the address provided by the Veteran in April 2014.

After receiving no response from the Veteran for approximately two months, the RO issued a supplemental statement of the case in August 2014 confirming the denial of an initial compensable rating for onychomycosis.  

In September 2014, the Board received a letter from the Veteran in which he asserted that the Board erroneously stated that he did not receive treatment for his onychomycosis after 2011.  The Veteran stated that he only discontinued treatment after it was determined that the prescription Lamisil was not working and could cause significant liver damage.  He further stated that he was advised that there was nothing further that could be done to treat his onychomycosis.  The Board notes that the return address on the September 2014 letter was different from the address provided to VA in April 2014.  

As the most recent treatment record showed only the initial prescription for Lamisil in November 2011, the Board remanded the above-captioned claim in January 2015 in order to seek clarification from the Veteran as to whether he received treatment for onychomycosis after November 2011, and if so, to identify the facilities where he was treated.  

In April 2015, the RO sent the Veteran a letter requesting that he identify all locations of treatment for onychomycosis after November 2011; however, he did not respond.  The record shows that the April 2015 letter was sent to the address provided by the Veteran in April 2014, and not to the address contained in the September 2014 correspondence from the Veteran.  Thus, there is an indication that the Veteran's address of record may not be his current address and that the Veteran may not have received the April 2015 correspondence.  Therefore, the Board finds that another remand is necessary in order to confirm the Veteran's current address and seek clarification as to whether he received treatment for onychomycosis after November 2011, and if so, to identify the locations of treatment.  

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to verify the Veteran's current address.  Until his current address is confirmed, all correspondences to the Veteran must be sent to both the Veteran's address of record and the address contained in the September 2014 written correspondence from the Veteran.  The Veteran is advised that it is his responsibility to promptly notify VA of all changes of address.

2.  The RO must contact the Veteran to clarify whether he sought treatment for his service-connected onychomycosis after November 2011.  The Veteran is advised that if he wants VA to obtain additional treatment records, including records from a VA facility, he must identify the location of such treatment.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to an initial compensable rating for onychomycosis must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




